DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent 2012/0029303 to Shaya in view of U.S. Patent Application Publication 2004/0057569 to Busey et al. in view of U.S. Patent 6,970,547 to Andrews et al. in view of U.S. Patent 6,047,259 to Campbell et al. or alternatively U.S. Patent Application 20120253837 to Cashman et al.
	As to claims 1 and 11, Shaya discloses a system comprising:
an Internet-connected server having a processor and a connected data repository,
executing software from a non-transitory medium, providing an interactive interface on a display (Shaya [0008] and [0037]);
	a first computerized appliance, operated by a medical professional enabled to access the interactive interface on the display, including video conferencing capabilities (Shaya [0009])
a computerized appliance capable of video conferencing at the geographically remote location of one of the scheduled appointments the computerized appliance operable by the patient at the geographically remote location or by a medical assistant at the geographically remote location to signal to the Internet-connected server (Shaya [0008] and [0037]).
However, Shava does not teach 
a plurality of appointment icons in the interactive interface, each appointment icon representing a medical appointment made by a patient or a person acting on behalf of the patient, each appointment 
a computerized appliance capable of video conferencing at the geographically remote location of one of the scheduled appointments associated with one of the appointment icons, the computerized appliance operable by the patient at the geographically remote location or by a medical assistant at the geographically remote location to signal to the Internet-connected server a change in status of the appointment, the color of the visible indicia of the appointment icon associated with the appointment changing to a different color in the interface in response to the change in status.
Busey discloses a plurality of icons in the interactive interface, each icon having visible indicia enabled to display in color, individual colors indicating status of the associated appointment (Busey [0103] Examiner notes that the icon represents a medical appointment made by a patient or a person acting on behalf of the patient, each appointment scheduled for a date and a time at a geographically remote location from the Internet-connected server and display is a non-functional recitation of the underlying data structure it is not patentably distinguishable from the icon of Busey); and
the computerized appliance operable to signal to the Internet-connected server a change in status of the appointment, the color of the visible indicia of the appointment icon associated with the appointment changing to a different color in the interface in response to the change in status (Busey [0103].
It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention by applicant to change the color of an icon with respect to a call status as in Busey in the medical video conferencing system of Shava to increase productivity.
However, Busey and Shava do not teach manually changing a status associated with a video conference. Andrews discloses manually changing a status associated with a video conference.  (Andrews column 8 lines 42-67 and column 15 lines 45-67 see toggle)
Busey, Shaya, and Andrews do not explicitly teach each one of the icons associated to a separate medical appointment made by the patient, individual indicia indicating the status of the patient, and the computerized appliance operable by a medical assistant prior to a visit to manually change the color of the visible indicia of the appointment icon associated with the appointment. Campbell discloses each one of the icons associated to a separate medical appointment made by the patient, individual indicia indicating the status of the patient, and the computerized appliance operable by a medical assistant prior to a visit to manually change the indicia of the visible indicia of the appointment icon associated with the appointment (Campbell column 9 lines 6-40.
It would have been obvious to one of ordinary skill in the art at the time of the invention to display a manual change in readiness as in Campbell in the system of Busey, Shaya, and Andrews to reduce down time.

Alternatively, Examiner could not find support in parent application 13/466,574 for the feature of a patient manually changing an appointment status. This feature is therefore not afforded the priority date of the ‘574 application. U.S. Patent Application 2013/0173287 to Cashman et al. discloses each one of the icons associated to a separate medical appointment made by the patient, individual indicia indicating the status of the patient, and the computerized appliance operable by a patient prior to a visit to manually change the indicia of the visible indicia of the appointment icon associated with the appointment (Cashman [0021]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to display a manual change in readiness as in Cashman in the system of Busey, Shaya, and Andrews to reduce down time.
As to claims 2 and 12, see the discussion of claim 1, additionally, Shaya discloses the system wherein the medical assistant at the geographically remote location performs pre-appointment tasks (Shaya [0043]), Busey discloses using the computerized appliance, updates status of the appointment, Busey [0103].
As to claims 3 and 13, see the discussion of claim 1, additionally, Busey discloses the system wherein the plurality of appointment icons is arranged in a chronological queue in the display, and color of icon and position in the chronological queue changes as status changes (Busey [0097] and [0103]).
As to claim 4 and 14, see the discussion of claim 1, additionally wherein the medical professional is a physician (Shaya [0009]) and Busey discloses the system, comprising changing an appointment status using the input apparatus, and the color of the visible indicia of the associated appointment icon changes in response to the change in status (Busey [0103]).
As to claim 5 and 15, see the discussion of claim 1, Busey discloses the system wherein a first color indicates a status (Busey [0103] Examiner notes that what a color is meant to represent to a user is non-functional descriptive data and does not patentably distinguish from the color status of Busey).
As to claim 6 and 16, see the discussion of claim 5, additionally, Shaya discloses the system wherein selecting an appointment icon by a physician attending the display starts the appointment session and initiates a video conference between the computerized appliance and the Internet-connected server, enabling interaction between the patient or the medical assistant and the physician attending the display (Shava [0047]).
As to claim 7 and 17, see the discussion of claim 6, additionally, Shava discloses the system that upon the physician initiating the appointment session and video conference, medical data regarding the patient associated in the appointment is retrieved from the data repository and displayed for the physician attending the display (Shava [0047] and [0049]).
As to claim 8 and 18, see the discussion of claim 1, additionally, Shava discloses the system wherein the appointment indicia further displays information (Shava [0042]).  Shava does not expressly teach text comprising identification of the patient associated with the appointment, and a date and time for the appointment.

	Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of data as in Shava because such information does not functionally relate to the computer system and merely using different medical content and medical service from that in the prior art would have been obvious matter of design choice. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).
As to claim 9 and 19, see the discussion of claim 1, additionally, Shava discloses the system wherein the computerized appliance is one of a laptop computer, a notebook computer, a pad device, or a portable desktop computer (Shava [0041]).
As to claim 10 and 20, see the discussion of claim 1, additionally, Shava discloses the system wherein the computerized appliance is enabled to connect to one or more medical devices including imaging devices, and is enabled to receive medical data from the connected devices (Shava [0043]),
and to transmit the medical data to the Internet-connected server, and wherein the preappointment activity includes the medical data from one or more of the medical devices (Shava [0043]).
Response to Arguments
Applicant's arguments filed 7/16/2020 have been fully considered but they are not persuasive. Applicant argues that the priority date should be afforded to the provisional as the specification teaches an MA manually setting a flag to be ready. However, this does not teach a patient manually changing the color of an icon from a remote location. Examiner therefore maintains the rejection. 
Applicant argues that the icons associated with an appointment having a date and time at a geographically remote location is functional as it represents a data structure. This feature is not claimed. The association is not required to be in a database and the broadest reasonable interpretation covers the performance of the association in the mind. The associated data is not used by the server and examiner maintains that it is non-functional. 
Applicant argues that Busey does not teach a patient changing icon colors, this feature is taught by Cashman. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686